DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 31, 2021.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on August 31, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,477,642 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because none of the prior art of record discloses or 
suggests a bidirectional current sensor sensing current flow to or from the energy storage system, wherein when power is present at the input port, the energy storage system charges; a first voltage sensor sensing voltage at the input port; and a logic system attached to the first voltage sensor, which upon loss of input power, activates a DC-DC boost converter that is electrically attached to the bidirectional current sensor attached to the energy storage system that produces a voltage sufficient to power LEDs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 4, filed August 31, 2021, with respect to the objections to the specification and drawings, have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HAL KAPLAN/Primary Examiner, Art Unit 2836